ORDER DISMISSING APPEAL
This matter comes before the Court of Appeals pursuant to the Notice of Appeal filed by the Appellant on September 17, 2014, Appellant seeks reversal of one or more unspecified orders issued by the Lummi Tribal Court.
The Tulalip Tribal Code (TTC) limits this Court’s jurisdiction to “appeals from the Tulalip Tribal Court.” TTC 2.20.010. The right to appeal is limited to a party “who claims, in good faith, that the Tulalip Tribal Court made a mistake in interpreting the law or a mistake in procedure which affected the outcome of the case.” TTC 2.20.020(1) (emphasis added).
This Court has no jurisdiction to disturb an order issued by the Lummi Tribal Court Accordingly, the appeal is dismissed.
It is so ordered.
/s/ Daniel A. Raas Daniel A. Raas, Chief Justice